Order entered March 31, 2020




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                No. 05-19-01004-CR
                                No. 05-19-01028-CR
                                No. 05-19-01029-CR
                                No. 05-19-01030-CR

                         ZACHARIAH MATHIS, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
      Trial Court Cause Nos. F18-42189-K, F18-42190-K, F18-42191-K,
                               F18-42192-K

                                     ORDER

      The State’s motion for an extension of time to file its accompanying brief is

GRANTED, and the Clerk of the Court is hereby ordered to file the State’s brief

tendered to the Court.


                                             /s/   LANA MYERS
                                                   PRESIDING JUSTICE